     Case 7:18-cv-05507-NSR-AEK Document 82 Filed 07/30/21 Page 1 of 18




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            7/30/2021
DEMOND CAMPBELL,
                             Plaintiff,
       -against-                                                 18-CV-5507 (NSR)

                                                                OPINION & ORDER
CORRECTIONAL OFFICER TREW,
CORRECTIONAL OFFICER MURPHY

                             Defendants.

NELSON S. ROMÁN, United States District Judge:

       Plaintiff Demond Campbell (“Plaintiff”) commenced this pro se action asserting claims

pursuant to 42 U.S.C. § 1983 (“Section 1983”) against Correctional Officer (“C.O.”) Timothy

Trew (“C.O. Trew”) 1 and C.O. Patrick Murphy (“C.O. Murphy”) (collectively, “Defendants”),

who Plaintiff alleges sexually assaulted him. (Compl. (ECF No. 1.)) Presently before the Court is

Defendants’ motion for summary judgment. (ECF No. 75; see Defs’ Mem. (ECF No. 80).)

Plaintiff did not oppose the motion. (ECF No. 81.) For the following reasons, Defendants’

motion for summary judgment is DENIED.

                                          BACKGROUND

       The following facts are drawn from the Defendants’ submissions in support of their

motion for summary judgment and Plaintiff’s Complaint and are undisputed except as indicated.

I.     Facts

       In September 2017, Plaintiff was an inmate at Woodbourne Correctional Facility. (Pl.

Dep. Tr. at 9:4-10 (ECF No. 79-2).) Defendants were employed by the New York State



       1
          The Complaint misspells Defendant Trew’s name as “Truw.” For clarity, the Court will
refer to this Defendant with the proper spelling “Trew” and directs the Clerk of Court to adjust
the docket accordingly.


                                                1
          Case 7:18-cv-05507-NSR-AEK Document 82 Filed 07/30/21 Page 2 of 18




Department of Corrections and Community Supervision (“DOCCS”) as C.O.’s assigned to

Woodburne Correctional Facility. (C.O. Murphy Decl. at 1 (ECF No. 79-5); C.O. Trew Decl. at

1 (ECF No. 79-6).)

A.         September 14, 2017: Cell Search

           On September 14, 2017, Plaintiff observed C.O. Murphy perform a routine search of his

cell. (Plaintiff Dep. Tr. at 15:20-25, 16:2-13.) On September 20, 2017, roughly one week after

the cell search, Plaintiff filed a grievance with DOCCS stating that C.O. Murphy, while

conducting the cell search, damaged his property including his Quran, Walkman, radio, and

headphones. (Pl. Dep. Tr. at 21:21-25, 22:2-9; Grievances and Appeal Packet at 2 (ECF No. 79-

4).) Plaintiff testified that he was “upset” about his property being damaged. (Pl. Dep. Tr. at

51:3-9.) C.O. Murphy asserts, both in the cell frisk receipt and in a separate memorandum to the

Sergeant dated September 29, 2017, that no property was damaged during the search of

Plaintiff’s cell on September 14, 2017. (C.O. Murphy Cell Frisk/Contraband Receipt (ECF No.

79-3); Grievances and Appeal Packet at 6.)

B.         September 22/23, 2017: Alleged Sexual Assault

     i.        Plaintiff’s Account

           Plaintiff testified that on September 22 or 23, 2017, 2 Defendants came to his cell and

ordered him to go into the C.O. bathroom. (Pl. Dep. Tr. at 37:2-6.) When Plaintiff entered the

C.O. bathroom, C.O. Murphy told him to place his hands on the wall. (Id. at 40:21-25, 41:11-16,

42:24-25, 43:2-5.) Plaintiff testified that after Plaintiff put his hands on the wall, “he grabbed my

private parts,” and when asked who “he” referred to, Plaintiff responded “Murphy. Not Murphy.



           2
         The Complaint alleges that the sexual assault occurred on September 23, 2017. (ECF
No. 1 at 4-5.) However, Plaintiff’s medical records and letters to Governor Cuomo indicate that
the alleged assault occurred on September 22, 2017. (ECF Nos. 79-8; 79-13; 79-12 at 2.)


                                                    2
      Case 7:18-cv-05507-NSR-AEK Document 82 Filed 07/30/21 Page 3 of 18




Tr[e]w.” 3 (Id. at 43:7-9.) Plaintiff then clarified that “private parts” referred to his penis, and that

he was fully clothed when C.O. Trew touched him there. (Id. at 44:4-15.) Plaintiff testified that

C.O. Trew had his hands on Plaintiff’s genitals for about one minute and that due to the pain

C.O. Trew caused by squeezing his genitals, Plaintiff immediately fell to the ground. (Id. at 45:2-

15.) Plaintiff further testified that while C.O. Trew was holding his genitals, he threatened

Plaintiff that if he did not “sign off” on his grievance—meaning drop the grievance (id, at 48:4-

10)—regarding C.O. Murphy’s search of his cell—then he would “do it again.” (Id. at 45: 15-

20.) Plaintiff testified that, after C.O. Trew grabbed Plaintiff’s genitals, C.O. Trew performed a

pat frisk of Plaintiff during which he took Plaintiff’s I.D. card and never returned it. 4 (Id. at

54:20-25, 55:7-19.) Plaintiff testified that C.O. Murphy stood in the doorway of the C.O.

bathroom and witnessed the entire incident. (Id. at 47:13-17.)

        Plaintiff testified that after the alleged sexual assault, he sought medical care/treatment

and filed a Prison Rape Elimination Act (“PREA”) report with the medical staff the next day,

after Sergeant DePaolo walked him to the infirmary. 5 (Id. at 48:17-25, 49:2-9; Inmate Injury

Report (ECF No. 79-8).)




        3
          The Complaint alleges that it was C.O. Trew, not C.O. Murphy, who entered the
bathroom with Plaintiff and told him to place his hands on the wall. (Compl. at 4-5.)
        4
          At one point, Plaintiff testified that the pat frisk occurred after C.O. Trew grabbed his
genitals. (Pl. Dep. Tr. at 54:14-15, 20-23.) At other points, Plaintiff testified that there was no pat
frisk and that C.O. Trew only touched his genitals (id, at 43:23-25, 44:2-19), and that the pat
frisk and touch occurred simultaneously (id. at 54:13-17).
        5
          The Complaint further alleges that Plaintiff reported the incident to Dr. Makram on
September 24, 2017. (Compl. at 5.) Medical records dated September 28, 2017 indicate that
Plaintiff told medical staff that his testicles were squeezed by a C.O and that he was examined by
medical staff on September 28, 2017. (Inmate Injury Report; Ambulatory Health Records
Progress Report (ECF No. 79-9).)


                                                    3
           Case 7:18-cv-05507-NSR-AEK Document 82 Filed 07/30/21 Page 4 of 18




            Plaintiff testified that as a result of the sexual assault, he suffered emotional, but not

physical, pain, such that he could not sleep for about four months afterward, but stated that he

did not seek any help or treatment. (Pl. Dep. Tr. at 60:2-14.)

     ii.        Defendants’ Account

            C.O. Murphy asserts that as a result of Plaintiff’s grievance regarding the search C.O.

Murphy performed on September 14, 2017, multiple superior officers questioned him about the

cell search. (C.O. Muprhy Decl. at 3, 5.) Because he was being questioned by his superiors, C.O.

Murphy asked C.O. Trew, “who was a regular officer on…[Plaintiff’s] block,” if he could speak

with Plaintiff about the facility’s cell frisk procedure and explain to Plaintiff why his cell was

searched. (Id.) As such, Defendants went to Plaintiff’s cell on September 22, 2017, and asked,

but did not order or force, Plaintiff to step into the supply closet so C.O. Trew could have a

private, confidential conversation with him regarding the search. (Id. at 4; C.O. Trew Decl. at 4.)

Defendants state that they both remained in the hallway during the conversation for safety

reasons—so that the C.O. desk/post would not be unmanned. (C.O. Murphy Decl. at 4; C.O.

Trew Decl. at 5.) Defendants repeatedly assert that at no point during this conversation was

Plaintiff told to place his hands on the wall, nor was Plaintiff touched, pat frisked, or threatened

in any way whatsoever. (C.O. Muprhy Decl. at 5; C.O. Trew Decl. at 6.) Defendants further

assert that the September 22, 2017 interaction with Plaintiff was “brief,” “entirely verbal,” and

“did not involve any physical interaction.” (C.O. Trew Decl. at 4.) As such, Defendants assert

that Plaintiff’s PREA allegations regarding the alleged sexual assault on September 22, 2017, are

false and that neither the assault nor any pat frisk occurred on that date. (Id. at 7.)

C.          September 28, 2017: Free Will Statement

            On September 28, 2017, Plaintiff wrote and signed a Free Will Statement:




                                                       4
         Case 7:18-cv-05507-NSR-AEK Document 82 Filed 07/30/21 Page 5 of 18




          I, Demond Campbell, D.I.N. 06A5607, do hereby state that I give the statement of my
          own free will and I have not been threatened or coerced to do so, nor have any promises
          of favors or leniency made been to me in any way. I also acknowledge that false
          statements are punishable as a Class A misdemeanor pursuant to Section 210.45 of the
          Penal Law of the State of New York. I further state I have read and understand the
          preceding text. My statement is as follows: I was pist off I Filed Inmate Grievance/filed
          Claim I got my cell search My Walkman/Headphone/Radio go damage during the search
          I Had permit for all three Items all I am asking is a replacement of these Items I will drop
          all aligation on the two C.O. Murphy/Trew do I was pist off that why I made these
          aligaiton.

(Free Will Stmt. (ECF No. 79-11).) Plaintiff signed and dated the bottom of the Free Will

Statement, and Sergeant Hembdt signed as a witness. (Id.)

   i.        Plaintiff’s Account

          Plaintiff testified that Sergeant DePaolo was the only one in the room with him when he

wrote and signed the Free Will Statement (Pl. Dep. Tr. at 76:22-25, 77:8-13), and that Sergeant

DePaolo coerced him into writing and signing the Free Will Statement by telling Plaintiff that if

he did not write it, he would send Plaintiff “to the box.” (Id. at 76:17-21, 77:5-7.)

   ii.       Defendants’ Account

          Defendants produced evidence in the form of signed statements from both Sergeants

Hembdt and DePaolo regarding Plaintiff’s PREA allegations as well as the signing of his Free

Will Statement. (Sgt. Hembdt Stmt. to Lt. Mead (ECF No. 79-7); Sgt. DePaolo Stmt. to Lt. Mead

(ECF No. 79-10).) Sergeant Hembdt attests that on the morning of September 28, 2017, Plaintiff

told him that C.O. Trew grabbed his private area when he was pat frisking him for a cell search

and that C.O. Murphy had also been present and conducted the cell search. (Sgt. Hembdt Stmt. to

Lt. Mead.) Sergeant Hembdt further attests that a C.O. escorted Plaintiff to the clinic. (Id.)

          Sergeant DePaolo attests that on September 28, 2017, he was called to the clinic to assist

with an alleged PREA complaint by Plaintiff. (Sgt. DePaolo Stmt. to Lt. Mead.) He further

attests that when he interviewed Plaintiff about his PREA allegations against Defendants,



                                                   5
        Case 7:18-cv-05507-NSR-AEK Document 82 Filed 07/30/21 Page 6 of 18




Plaintiff said that Defendants “conducted a pat frisk in an unappropriated manner and threatened

to rape him,” however, later in the interview, Plaintiff “was very animated and constantly kept

talking about his confiscated Walkman and headphones.” (Id.) Sergeant DePaolo further attests

that, after asking Plaintiff whether his allegations were fueled by, or fabricated due to him being

upset about his confiscated items, Plaintiff answered “yes I was mad at Officers Murphy and

Tr[u]w.” (Id.) Sergeant DePaolo further attests that Plaintiff said he wanted to rescind the serious

accusations he made against Defendants and that he was “just mad at the time.” (Id.) Sergeant

DePaolo attests that he gave Plaintiff a Free Will Statement form and Plaintiff rescinded his

PREA allegations against Defendants both verbally (to Sergeant DePaolo) and in writing (on the

Free Will Statement). (Id.) Sergeant DePaolo asserts that Plaintiff was not coerced to withdraw

his allegations. (Id.) Sergeant Hembdt asserts that he witnessed and also signed Plaintiff’s Free

Will Statement. (Sgt. Hembdt Stmt.to Lt. Mead.)

D.       Additional Background

         On the same day Plaintiff wrote and signed the Free Will Statement, September 28, 2017,

Plaintiff also wrote a letter to Governor Andrew Cuomo asking for help regarding his damaged

property (the Walkman, headphones, and radio) from the September 14, 2017 cell search and the

alleged sexual assault on September 22, 2017. 6 (Pl.’s Letters to Gov. Cuomo at 2 (ECF No. 79-

12).)



         6
          Plaintiff’s September 28, 2017 letter to Governor Cuomo complains of the same set of
events that occurred during the alleged September 22, 2017 sexual assault, however, Plaintiff
says it was C.O. Moore—not Trew—who touched and grabbed his “private parts.” (Pl.’s Letters
to Gov. Cuomo at 2.) The letter further states that C.O. Moore told him he was “going to rape”
Plaintiff if he did not drop the grievance. (Id.) When asked at the deposition if Plaintiff knew
who C.O. Moore was, Plaintiff first responded that he did not know who C.O. Moore was (Pl.
Dep. Tr. at 70:16-18) and later responded that he did know C.O. Moore, and that C.O. Moore
would come to check on Plaintiff to see if he was upset about the alleged sexual assault and
harassment (Id. at 73:14-25, 74:2-23).


                                                 6
        Case 7:18-cv-05507-NSR-AEK Document 82 Filed 07/30/21 Page 7 of 18




         On October 22, 2017, Plaintiff wrote another letter to Governor Cuomo complaining

about the confiscation of his Walkman, radio, and headphones and asked for those items to be

replaced, and did not mention the alleged sexual assault. (Id.) Plaintiff also asked for help with

preventing retaliation against him and requested a transfer to a different correctional facility.

(Id.)

         Plaintiff ultimately received a transfer out of Woodburne Correctional Facility in June

2018. (Pl. Dep. Tr. at 9:6-7, 62:2-12, 64:9-15.)

II.      Procedural History

         Plaintiff commenced this action on or about May 10, 2018, asserting Section 1983 claims

premised on violations of the Fourth and Eighth Amendments, and seeking damages in the

amount of $2,000,000. (Compl. at 1, 6, 8.) The Complaint was originally filed in the Northern

District of New York but was transferred to the Southern District of New York on or about June

19, 2018. (ECF No. 8, 9.) Following discovery, Defendants moved for summary judgment. (ECF

Nos. 75-78.) Defendants informed the Court that Plaintiff did not oppose or reply to Defendants’

motion for summary judgment. (ECF No. 81.)

                                      LEGAL STANDARDS

I.       Summary Judgment

         Summary judgment is appropriate “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. of Civ.

P. 56(a). The moving party bears the initial burden of pointing to evidence in the record,

inclusive of deposition testimony, documents, affidavits, and declarations, id. at 56(c)(1)(A)),

“which it believes demonstrate[s] the absence of a genuine issue of material fact.” Celotex Corp.

v. Catrett, 477 U.S. 317, 323 (1986). The moving party may support an assertion that there is no




                                                   7
      Case 7:18-cv-05507-NSR-AEK Document 82 Filed 07/30/21 Page 8 of 18




genuine dispute of a particular fact by “showing ... that [the] adverse party cannot produce

admissible evidence to support the fact.” Fed. R. Civ. P. 56(c)(1)(B). If the moving party fulfills

its preliminary burden, the onus then shifts to the nonmoving party to raise the existence of a

genuine issue of material fact. Fed. R. Civ. P. 56(c)(1)(A); Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 252 (1986).

       A genuine dispute of material fact exists when “the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248. Courts must

“draw all rational inferences in the non-movant’s favor,” while reviewing the record. Kirkland v.

Cablevision Sys., 760 F.3d 223, 224 (2d Cir. 2014) (citing Anderson, 477 U.S. at 248).

Importantly, “the judge’s function is not himself to weigh the evidence and determine the truth of

the matter,” nor is it to determine a witness’s credibility. Anderson, 477 U.S. at 249; see also

Jeffreys v. City of New York, 426 F.3d 549, 553 (2d Cir. 2005) (noting that “[a]ssessments of

credibility and choices between conflicting versions of the events are matters for the jury, not for

the court on summary judgment”). Rather, in answering the primary inquiry of “whether there is

the need for a trial,” the court must determine “whether a fair-minded jury could return a verdict

for the plaintiff [or non-moving party] on the evidence presented.” Anderson, 477 U.S. at 250,

252. Summary judgment should be granted when a party “fails to make a showing sufficient to

establish the existence of an element essential to that party’s case.” Celotex, 477 U.S. at 322.

       “[I]f a non-moving party fails to oppose a summary judgment motion, then ‘summary

judgment, if appropriate, shall be entered against’ him,” Vermont Teddy Bear Co., Inc. v. 1-800

Beargram Co., 373 F.3d 241, 244 (2d Cir. 2004) (emphasis added) (quoting Fed. R. Civ. P.

56(e)); however, “the failure to oppose a motion for summary judgment alone does not justify

the [automatic] granting of summary judgment.” Id. Even if the motion is unopposed, the




                                                 8
      Case 7:18-cv-05507-NSR-AEK Document 82 Filed 07/30/21 Page 9 of 18




moving party must nonetheless “show[ ] that there is no genuine issue as to any material fact and

that the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); Celotex, 477

U.S. at 322; Anderson, 477 U.S. at 248. Accordingly, “the district court must still assess whether

the moving party has fulfilled its burden of demonstrating that there is no genuine issue of

material fact and its entitlement to judgment as a matter of law.” Vermont Teddy Bear Co., Inc.,

373 F.3d at 244. Further, “in determining whether the moving party has met th[is] burden…the

district court may not rely solely on the statement of undisputed facts contained in the moving

party’s Rule 56.1 statement. It must be satisfied that the citation to evidence in the record

supports the assertion.” Id.. A pro se litigant’s “bald assertion, completely unsupported by

evidence is not sufficient to overcome a motion for summary judgment.” Johnson v. City of New

York, No. 15cv403, 2016 WL 7335663, at *2 (S.D.N.Y. Dec. 16, 2016) (internal quotation marks

and citations omitted). Additionally,

       in the rare circumstance where the plaintiff relies almost exclusively on his own
       testimony, much of which is contradictory and incomplete, it will be impossible for
       a district court to determine whether ‘the jury could reasonably find for the
       plaintiff,’ and thus whether there are any ‘genuine issues of material fact, without
       making some assessment of the plaintiff's account. Under these circumstances, the
       moving party still must meet the difficult burden of demonstrating that there is no
       evidence in the record upon which a reasonable factfinder could base a verdict in
       the plaintiff's favor.

Jeffreys, 426 F.3d at 554 (quoting Anderson, 477 U.S. at 252); but see Frost v. N.Y.C. Police

Dep’t, 980 F.3d 231, 245-46 (2d Cir. 2020) (holding that the Second Circuit’s rule from Jeffreys

is extremely narrow and only applies to the rare situations where “a witness’s testimony is so

problematic that no reasonable juror could credit it”) (citations omitted).

       When a court considers a motion for summary judgment against a pro se litigant, “special

solicitude” should be afforded to the pro se litigant, Graham v. Lewinski, 848 F.2d 342, 344 (2d

Cir. 1988), and a court should construe “the submissions of a pro se litigant…liberally,”



                                                  9
      Case 7:18-cv-05507-NSR-AEK Document 82 Filed 07/30/21 Page 10 of 18




interpreting them “to raise the strongest arguments that they suggest.” Triestman v. Fed. Bureau

of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted).

II.      Section 1983

         Section 1983 provides, in relevant part, that, “[e]very person who, under color of any

statute, ordinance, regulation, custom, or usage, of any State ... subjects, or causes to be

subjected, any citizen of the United States ... to the deprivation of any rights, privileges, or

immunities secured by the Constitution and laws, shall be liable to the party injured.” 42 U.S.C.

§ 1983. Section 1983 “is not itself a source of substantive rights, but a method for vindicating

federal rights elsewhere conferred by those parts of the United States Constitution and federal

statutes that it describes.” Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979); Patterson v. County

of Oneida, 375 F.3d 206, 225 (2d Cir. 2004).

         To state a claim under Section 1983, a plaintiff must allege “(1) the challenged conduct

was attributable to a person who was acting under color of state law and (2) the conduct deprived

the plaintiff of a right guaranteed by the U.S. Constitution.” Castilla v. City of New York, 2013

WL 1803896, at *2 (S.D.N.Y. April 25, 2013); Cornejo v. Bell, 592 F.3d 121, 127 (2d Cir.

2010).

                                           DISCUSSION

         Plaintiff alleges that Defendants violated his rights under the Fourth and Eighth

Amendments when they sexually assaulted him. (Compl. at 6.) Defendants argue that summary

judgment should be granted in their favor because Plaintiff relies exclusively on his own

statements and testimony, which are so self-contradictory as to multiple facts and issues that no

reasonable juror could credit Plaintiff’s testimony. Specifically, Defendants note the following

contradictions and inconsistencies (1) the date of the alleged incident; (2) which officer allegedly




                                                  10
     Case 7:18-cv-05507-NSR-AEK Document 82 Filed 07/30/21 Page 11 of 18




touched Plaintiff’s genitals; (3) the content of the alleged threat made to Plaintiff at the time of

the alleged incident (including whether the word “rape” was used); (4) when or whether a pat

frisk occurred; (5) the date on which Plaintiff reported the incident; and (6) who was in the room

with Plaintiff when he wrote and signed the Free Will Statement. (Defs’ Mem. at 10-11.)

       For the reasons that follow, the Court DENIES Defendants’ motion for summary

judgment.

I.     Eighth Amendment

       Plaintiff alleges that C.O. Trew sexually assaulted him while C.O. Murphy idly stood by

and did not stop it, thereby violating his Eighth Amendment rights. (Compl. at 4-5.) Defendants

dispute that any physical contact occurred. This is a dispute of material fact that precludes

summary judgment.

A.     Legal Standard for Sexual Assault Claims Under the Eighth Amendment

       “The Eighth Amendment protects prisoners from cruel and unusual punishment by prison

officials.” Crawford v. Cuomo, 796 F.3d 252, 256 (2d Cir. 2015) (citations omitted). Sexual

abuse “by a corrections officer can give rise to an Eighth Amendment claim,” and is violative of

the Constitution when the alleged conduct “serves no penological purpose and is undertaken

with the intent to gratify the officer’s sexual desire or humiliate the inmate.” Id. at 257 (emphasis

added). Even a “single incident of sexual abuse, if sufficiently severe or serious, may violate” the

inmate’s rights. Id. To violate the Eighth Amendment, all that is necessary is that the corrections

officer’s “contact with an inmate’s genitalia or other intimate area” was intentional, “serve[d] no

penological purpose,” and was done with the goal of arousing the officer or humiliating the

inmate—“penetration, physical injury, or direct contact with uncovered genitalia” are not




                                                  11
      Case 7:18-cv-05507-NSR-AEK Document 82 Filed 07/30/21 Page 12 of 18




required for the contact to be deemed sufficiently serious. 7 Id. (emphasis added). “The Eighth

Amendment is offended by conduct that is ‘repugnant to the conscience of mankind.’” Id. at 256

(quoting Hudson v. McMillian, 503 U.S. 1, 9-10). “Actions are repugnant to the conscience of

mankind if they are ‘incompatible with evolving standards of decency’ or involve ‘the

unnecessary and wanton infliction of pain.’” Id. at 257-58 (quoting Hudson, 503 U.S. at 10

(deeming the grabbing and touching of an inmate’s penis, coupled with the rubbing of the

inmate’s thigh to be “unquestionably repugnant to the conscience of mankind” (internal

quotation marks and citations omitted))). Further, “if contact between an officer and an inmate’s

genitalia was initially justified,” but the officer finds no contraband, then any “continued sexual

contact” between the officer and the inmate may violate the inmate’s Eighth Amendment rights.

Id.

       “[C]ourts considering a prisoner’s [Eighth Amendment] claim must ask both if the

officials act[ed] with a sufficiently culpable state of mind and if the alleged wrongdoing was

objectively harmful enough to establish a constitutional violation.” Shepherd v. Fisher, No. 08-

CV-9297 (RA), 2017 WL 666213, at *17 (S.D.N.Y. Feb. 16, 2017) (quoting McMillian, 503

U.S. at 1, 8) (internal quotation marks omitted). First, “[a]s to the subjective prong, ‘where no

legitimate law enforcement or penological purpose can be inferred from the defendant’s alleged

conduct, the [sexual] abuse itself may, in some circumstances, be sufficient evidence of a

culpable state of mind.’” Id. (quoting Crawford, 796 F.3d at 257 n.4). Second, the objective




       7
          The Second Circuit’s holding in Crawford that physical injury is not required for a
successful Eighth Amendment sexual assault claim, 796 F.3d at 257, precludes Defendants’
argument that summary judgment should be granted in their favor because the Prison Litigation
Reform Act of 1995 (“PLRA”), 42 U.S.C. § 1997e(e) prisoner claims for emotional and mental
injury to have attendant physical injuries and there is no dispute that Plaintiff did not suffer any
physical injury. (Defs’ Mem. at 9, 12-14.)


                                                 12
     Case 7:18-cv-05507-NSR-AEK Document 82 Filed 07/30/21 Page 13 of 18




inquiry is “context specific, turning upon contemporary standards of decency.” Hogan v.

Fischer, 738 F.3d 509, 515 (2d Cir.2013) (quoting Blyden v. Mancusi, 186 F.3d 252, 263 (2d

Cir. 1999)); see also Shepherd, 2017 WL 666213 at *17 (noting that “the Eighth Amendment is

contextual and ‘depends upon the claim at issue’ because ‘the Eighth Amendment’s prohibition

of cruel and unusual punishments draw[s] its meaning from the evolving standards of decency

that mark the progress of a maturing society’” (quoting McMillian, 503 U.S. at 8)).

B.     Disputes of Material Fact Preclude Summary Judgment

       Defendants argue that Plaintiff’s failure to oppose coupled with significant

inconsistencies in his written statements and testimony place this case in the rare circumstance

where the narrow exception from Jeffreys applies because no reasonable jury could credit his

version of events. (Defs’ Mem. at 10-11.) The Court disagrees.

       While Plaintiff does rely almost exclusively on his own testimony, the Court finds that

his statements regarding whether the alleged assault occurred are not so rife with inconsistency

that the Jeffreys exception applies. The Second Circuit and other courts in this District have held

that in order for a case to fall within the boundaries where a court may apply the Jeffreys

exception, the inconsistencies and contradictions must revolve around the material issue(s) or

fact(s) of the case—the inconsistencies and contradictions must be more than minor. See

Matheson v. Kitchen, 515 F. App’x 21, 24 (2d Cir. 2013) (holding that a district court may not

rely on minor inconsistencies, such as differently worded responses at different times, to reject or

disregard a testimony through summary judgment); see also Gutierrez v. New York, 18-CV-

3621(MKB), 2021 WL 681238, at *4-5 (E.D.N.Y. Feb. 22, 2021) (holding that minor

inconsistencies, such as where an incident occurred, “are not fatal to [a] [p]laintiff’s credibility”).




                                                  13
     Case 7:18-cv-05507-NSR-AEK Document 82 Filed 07/30/21 Page 14 of 18




          The inconsistencies and contradictions that Defendants highlight—including whether the

incident occurred on September 22 or 23, 2017; when Plaintiff reported the alleged sexual

assault; and which officer assaulted him—are minor, as none go to the essential material fact:

whether Plaintiff was sexually assaulted by a C.O. while in custody at Woodburne Correctional

Facility. See Rickett v. Orsino, No. 10 Civ. 5152 (CS)(PED), 2013 WL 1176059, at *14-15

(N.D.N.Y. Mar. 28, 2013) (holding that inconsistencies or differing statements as to “dates,

times, triggering events, and the extent of the resulting injuries” are not sufficient to place a case

in the rare circumstance where the Jeffreys exception may apply if the nonmovant has a

“plausible explanation,” and further holding that forgetting details as to an incident which

occurred years prior suffices as a plausible explanation). “While some of the inconsistencies

identified by [Defendants]…might well lead a jury to reject the credibility of

[Plaintiff’s]…testimony, they do not place this case among the ‘extraordinary cases, where the

facts alleged are so contradictory that doubt is cast upon their plausibility.’” Matheson, 515 F.

App’x. at 24 (quoting Rojas v. Roman Catholic Diocese of Rochester, 660 F.3d 98, 106 (2d Cir.

2011)).

          Instead, the Court finds that it is plausible that a jury could credit Plaintiff’s account.

Plaintiff consistently stated to medical personnel, in grievances, in his Complaint, and in his

deposition testimony that he was sexually assaulted on or about September 22 or 23, 2017.

Further, Defendants similarly rely on their own statements and those of other interested C.O.’s

and DOCCS employees to dispute Plaintiff’s account. While the Free Will Statement Plaintiff

signed may call into question whether the alleged assault occurred, it does not explicitly state

that no assault occurred, it merely withdraws Plaintiff’s allegations and, moreover, Plaintiff avers

that he was coerced and threatened into signing it. See Frost, 980 F.3d at 250-51 (holding that




                                                    14
      Case 7:18-cv-05507-NSR-AEK Document 82 Filed 07/30/21 Page 15 of 18




“the district court erred in discrediting…[a] declaration at the summary judgment stage,” as the

issue of whether or not coercion occurred is a “triable issue” to be left to the jury, and is not to be

resolved at summary judgment). Whether the alleged assault occurred and whether the Free Will

Statement was made knowingly, intelligently and voluntarily are disputes of material fact

resolution of which requires assessing and weighing the credibility of the statements of those

involved. Determination of which party’s version of the events to believe is squarely the

province of the jury. Accordingly, the Court rejects Defendants’ contention that this matter must

be dismissed as a matter of law.

II.    Fourth Amendment

       While Defendants do not address it in their motion, the Complaint also invokes the

Fourth Amendment. (Compl. at 6.) While “the Fourth Amendment proscription against

unreasonable searches does not apply within the confines of prison cell[s],” Hudson v. Palmer,

468 U.S. 517, 526 (1984), the Second Circuit has held that “inmates [do] retain a limited right to

bodily privacy under the Fourth Amendment.” Harris v. Miller, 818 F.3d 49, 57 (2d Cir. 2016)

(emphasis added). “[A]lthough the inmates’ right to privacy must yield to the penal institution’s

need to maintain security, it does not vanish altogether.” Flood v. Cappelli, No. 18-CV-3897

(KMK), 2019 WL 3778736 (S.D.N.Y. Aug. 12, 2019) (citations omitted). Under the Fourth

Amendment, searches of prison inmates must be “reasonably related to legitimate security

interests.” Florence v. Bd. of Chosen Freeholders of Cnty. of Burlington, 566 U.S. 318, 328

(2012) (quoting Turner v. Safley, 482 U.S. 78, 89 (1987)). Even when a search is justified by a

legitimate penological interest, “it can become unreasonable where the search is conducted in an

abusive manner or in the presence of unnecessary spectators.” Sankara v. Plaskett, No. 15-cv-

8470 (KBF), 2017 WL 4444250, at *3 (S.D.N.Y. Oct. 4, 2017) (citing Bell v. Wolfish, 441 U.S.




                                                  15
     Case 7:18-cv-05507-NSR-AEK Document 82 Filed 07/30/21 Page 16 of 18




520, 560 (1979); Harris, 818 F.3d at 60, 62). A pat frisk, in particular, “can become

unreasonable, and therefore violate the Fourth Amendment, based on the way in which it is

conducted. Webb v. Foreman, No. 93 CIV. 8579 (JGK), 1996 WL 596515, at *4 (S.D.N.Y. Oct.

17, 1996) (citing Watson v. Jones, 980 F.2d 1165, 1165 (8th Cir. 1992)).

        “Courts assessing an inmate’s claim that officers infringed his or her right to bodily

privacy must undertake a two-part inquiry: (1) First, the court must determine whether the

inmate has ‘exhibit[ed] an actual, subjective expectation of bodily privacy’; and (2) second, the

court must determine whether the prison officials had sufficient justification to intrude on [the

inmate's] fourth amendment rights.” Jones v. Quinones, No. 19 Civ. 5524 (NSR), 2021 WL

1178092, at *4 (S.D.N.Y. Mar. 26, 2021) (quoting Harris, 818 F.3d at 57) (internal quotation

marks omitted). Further, the Second Circuit has reiterated that,

        [i]f an inmate exhibits an actual, subjective expectation of bodily privacy, and if the
        inmate challenges an isolated search as infringing on his or her right of bodily
        privacy, courts should assess the claimed violation for reasonableness under the
        four Bell factors: (1) the scope of the intrusion; (2) the manner in which it was
        conducted; (3) the justification for initiating it; and (4) the place in which it was
        conducted.

Harris, 818 F.3d, at 58, 62-63 (citing Bell, 441 U.S. at 559) 8; see also Webb, 1996 WL 596515,

at *4 (holding that the reasonableness of a pat frisk “depends on the scope of the particular

intrusion, the manner in which it is conducted the justification for initiating it, and the place it is




        8
         While Bell and Harris involved strip searches, Bell, 441 U.S. at 559-60; Harris, 818
F.3d at 57-63, the Second Circuit suggested in Harris that the justification standard should be
used for searches in general: “For courts to be able to assess the reasonableness of an intrusion
on an inmate’s constitutional rights, Supreme Court precedent suggests that officers must
provide a justification that is supported by record evidence.” Harris, 818 F.3d at 60 (noting that
it was “difficult to assess the Appellees’ justification for the search here because they provided
no evidence controverting Harris’s description of events; instead, they provided in their briefs a
blanket denial that the search ever occurred and, in the alternative, a vague justification,
assuming the search occurred as Harris describes”).


                                                  16
     Case 7:18-cv-05507-NSR-AEK Document 82 Filed 07/30/21 Page 17 of 18




conducted” (citing Bell, 441 U.S. at 520, 559 (1979) (internal quotation marks and citations

omitted)).

       Defendants failed to acknowledge Plaintiff’s Fourth Amendment claim or seek summary

judgment on it. However, the Court concludes that the dispute of material fact as to whether the

sexual assault occurred, which precludes summary judgment on the Eighth Amendment Claim,

also precludes summary judgment on the Fourth Amendment Claim. Accordingly, summary

judgment on Plaintiff’s Fourth Amendment claim would also be inappropriate at this juncture.

                                         CONCLUSION

       For the foregoing reasons, Defendants’ motion for summary judgment is DENIED in its

entirety. Plaintiff’s claims regarding violations of both the Eighth and Fourth Amendments

remain.

       The parties are directed to appear for a telephonic pre-trial conference on September 21,

2021 at 3:45 pm. To access the telephonic pre-trial conference, please follow these instructions:

(1) Dial the meeting number: (877) 336-1839; (2) enter the Access Code: 1231334#; (3) press

pound (#) to enter the conference as a guest. It is the Defendants’ responsibility to coordinate with




                                                 17
     Case 7:18-cv-05507-NSR-AEK Document 82 Filed 07/30/21 Page 18 of 18




the facility at which Plaintiff is housed to ensure that Plaintiff can appear at this telephonic

conference.

         The Clerk of the Court is respectfully requested to (1) correct the spelling of Defendant

Trew’s name in the caption; (2) terminate the motion at ECF No. 75; (3) mail a copy of this Opinion

and Order to pro se Plaintiff at the address listed on ECF, and (4) show service on the docket.


Dated:    July 30, 2021                                     SO ORDERED:
          White Plains, New York


                                                ________________________________
                                                       NELSON S. ROMÁN
                                                     United States District Judge




                                                18
